PER CURIAM.
We reverse the trial court’s order imposing a $3,100 fine for appellant’s failure to timely pay $10.52 in accrued interest. AppeEant paid all other required sums, and the fine was not employed to compensate appeEee for losses she sustained or to coerce appeUant into compliance with a previously issued order. See Johnson v. Bednar, 573 So.2d 822, 824 (Fla.1991). The imposition of the fine in this case, therefore, constitutes an abuse of discretion.
REVERSED.
ERVIN, MINER and MICKLE, JJ., concur.